Citation Nr: 0004280	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-27 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for 
schizoaffective disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to January 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted a 
30 percent disability evaluation for schizoaffective disorder 
and denied a total rating for compensation based upon 
individual unemployability.


FINDINGS OF FACT

1.  Schizoaffective disorder is manifested by total 
occupational impairment and social impairment.

2.  A total rating for compensation based upon individual 
unemployability is not available to the appellant.


CONCLUSIONS OF LAW

1.  Schizoaffective disorder is 100 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9211 (1999).

2.  The appellant's claim for entitlement to a total rating 
for compensation based upon individual unemployability may 
not be considered in light of the assignment of a schedular 
100-percent rating for service-connected schizoaffective 
disorder.  VAOPGC 6-99, 64 Fed. Reg. 52,375 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for schizoaffective disorder is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for anxiety neurosis was granted by means 
of a February 1982 rating decision and assigned a 10 percent 
disability evaluation.  In the rating decision on appeal, the 
RO granted a 30 percent disability evaluation and 
reclassified the service-connected disability as 
schizoaffective disorder.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

Under 38 C.F.R. Part 4, Diagnostic Code 9211 (1999), which 
addresses schizoaffective disorder, the rating criteria are 
as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

After having reviewed the evidence of record, the Board finds 
that the evidence supports the grant of a 100 percent 
evaluation for schizoaffective disorder.  The evidence 
establishes that the appellant cannot work and he has no 
friends as a result of his service-connected schizoaffective 
disorder.  The appellant was hospitalized in April 1996 at a 
VA facility with complaints of self harm, auditory 
hallucinations, lack of energy, sadness, crying spells, 
insomnia, and anhedonia.  In the VA hospitalization summary 
report, the examiner stated that the appellant showed 
persecutory and referential ideas and was fearful of others.  
The VA examiner stated that the Global Assessment of 
Functioning (GAF) score was 40 upon entrance and 65 for the 
past year.  The appellant underwent psychological testing in 
October 1996, which indicated odd ideas, low self-esteem, 
depressed affect, ideas of self harm, a strong likelihood of 
psychotic decompensation under stressful circumstances, idea 
of reference, and high anxiety levels.

In an April 1996 private medical record, Dr. Fernando J. 
Cabrera stated that the appellant suffered from anxiety, poor 
concentration, and low tolerance level.  He entered a GAF 
score of 40-45.  In an August 1996 VA psychiatric evaluation 
report, the examiner stated that the appellant was "rather 
careless" in his personal appearance and that his 
conversation was disconnected and disorganized.  The VA 
examiner stated that there were strong elements of 
distrustfulness and poorly organized thoughts of suicidal and 
homicidal ideations.  The appellant reported that he had a 
dilemma going on in his mind that someone was telling him to 
do bad things to people.  The VA examiner stated that the 
appellant's affect was inappropriate.  The VA examiner 
assigned a GAF score of 50-55.

The appellant had an RO hearing in February 1998.  He 
testified that he could not function without medication and 
that he would see Dr. Cabrera for both treatment and to 
obtain medication.  The appellant stated that he could no 
longer work.  

In a February 1998 private medical record, Dr. Cabrera stated 
that the appellant continued to present anxiety, isolation, 
poor concentration, persecutory delusions, and low tolerance 
level and assigned a GAF score of 50.  Dr. Cabrera stated in 
an October 1998 letter that due to the appellant's chronic 
emotional condition, he presented auditory hallucinations, 
nightmares, persecutory delusions, anxiety, insomnia, and 
illogical and disorganized speech.  He assigned a GAF score 
of 50.

Finally, in a February 1999 VA psychiatric evaluation, the 
examiner stated that the appellant's mood was extremely 
anxious and that his affect was constricted.  The appellant 
denied homicidal and suicidal ideations and denied 
hallucinations.  The VA examiner assigned a GAF score 75, but 
stated that the appellant's emotional state was not stable, 
which prevented him from engaging in any productive activity 
at the time.

The Board finds that the above-described symptoms are 
indicative of a 100 percent evaluation.  The appellant has 
presented himself with delusions, inappropriate behavior, 
hallucinations, persecutory ideas towards himself and others, 
and questionable hygiene.  This falls into the criteria 
described in the 100 percent evaluation.  This determination 
is supported by the numerous GAF scores of 40-45, 50, and 50-
55 assigned to the appellant's schizoaffective disorder 
symptomatology.  Although the GAF score does not fit neatly 
into the rating criteria, the GAF score is evidence which the 
Court has noted the importance of the GAF and defined the 
terms of the GAF score.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score 
between 31 and 40 is defined as "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .).  Id.  A GAF score between 41 
and 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Ibid.  (Emphasis added.)  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (discussing a GAF score of 50).  

The Board is aware that not all the evidence is positive as 
to a finding that a 100 percent evaluation for 
schizoaffective disorder is warranted.  In the April 1996 VA 
hospitalization summary report, the examiner assigned a GAF 
score of 65 for the last year.  In the February 1999 
psychiatric evaluation report, the VA examiner assigned a GAF 
score of 75.  GAF scores of 65 and 75 would indicate mild 
symptomatology.  The Board finds, however, that there is 
overwhelming evidence that the appellant's schizoaffective 
disorder symptomatology is much less than a GAF scores of 65 
and 75.  Additionally, it must be noted that the same VA 
examiner who entered a GAF score of 75 also determined that 
the appellant's emotional state was unstable and prevented 
him from engaging in any productive activity.  This 
description would not support the assignment of a GAF score 
of 75.   The Board finds that the preponderance of the 
evidence supports the 100 percent evaluation for 
schizoaffective disorder.

In a Social and Industrial survey, it was stated that the 
appellant's neighbors had stated that the appellant's 
neighbors reported that the appellant was cordial person who 
would converse with them and that he participated in home 
activities and chores.  The Board finds that the statements 
made by the neighbors are outweighed by the medical evidence 
of record, and thus cannot rebut the findings made by medical 
professional.  The Board has considered all the evidence and 
finds that the preponderance of it establishes that a 
100 percent evaluation for schizoaffective disorder is 
warranted.


II.  Individual unemployability

Under 38 C.F.R. § 4.16(a) (1999), total disability ratings 
for compensation may be assigned "where the schedular rating 
is less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of a service-
connected disability or service-connected disabilities.  
Since the Board has granted a 100 percent evaluation based on 
a schedular rating for the service-connected schizoaffective 
disorder, the appellant is not eligible for a total rating 
for compensation based upon individual unemployability.  
Green v. West, 11 Vet. App. 472, 476 (1998) (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for [a total 
rating for compensation based upon individual 
unemployability] presupposes that the rating for the 
condition is less than 100%") and Holland v. Brown, 6 Vet. 
App. 443, 446 (1994) (100% schedular rating "means that a 
veteran is totally disabled")).

Further, in VAOPGC 6-99, 64 Fed. Reg. 52,375 (1999), the 
General Counsel held that a claim for a total disability 
rating based on individual unemployability for a particular 
service-connected disability may not be considered when a 
schedular 100-percent rating is already in effect for another 
service-connected disability.  No additional monetary benefit 
would be available in the hypothetical case of a veteran 
having one service-connected disability rated 100-percent 
disabling under the rating schedule and another, separate 
disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  Ibid.  
Accordingly, the appeal from this issue is dismissed.



ORDER

A 100 percent evaluation for schizoaffective disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

The appeal from the denial of a total rating for compensation 
based upon individual unemployability is dismissed.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

